DETAILED ACTION
Reissue Application:  Final Action

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Status of Claims
Claims 1-16 issued in US Patent No. 10,004,700 B1 on 06/26/2018.
In the amendment of 01/04/2021, claims 1, 11, and 16 were amended to include the subject matter of, claims 9-10, which were canceled; and claims 2-8 and 12-15 remain original.
Information Disclosure Statement
The information disclosure statement (IDS) filed 01/04/2021 (6 sheets) was reviewed and considered.  Since many of these references were submitted previously in the earlier IDS albeit without publication dates, these particular references are (1) now crossed out as duplicates in the IDS of 01/04/2021 and (2) these respective references along with their newly added publication dates are now added to the revised IDS of 06/25/2020 (34 sheets).  See enclosed copies of PTO/SB/08a Forms. 
Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C.(a)(2) as being anticipated by Taneja1.
In response to the amendment of 01/04/2021, this rejection is modified to incorporate the claim 9 and 10 limitations into claim 1. 
Regarding claim 1, drug manufacturers add bisulfite antioxidants to epinephrine-containing formulations as disclosed by Taneja because epinephrine undergoes oxidation.  Bisulfite antioxidants; however, can cause mild to severe, life-threatening allergic reactions, e.g., 
In light of these issues, Taneja teaches improved methods of formulating more reliable and safer pharmaceutical preparations of l-epinephrine that are both preservative-free and sulfite-free so that there are no safety issues for anaphylaxis and no toxic epinephrine sulfonate byproducts in patients with sulfite sensitivities that places susceptible patients at an increased risk of exacerbating their anaphylaxis (column 1, lines 7-11; column 2, lines 23-33 and 41-58; column 3, lines 6-14; column 5, lines 49-55; column 6, lines 6-23; and claims 1 and 6).  
Taneja specifically teaches an injectable liquid pharmaceutical formulation from a sterilized container e.g., prefilled syringe or autoinjector that is compounded in an aqueous solution having:  (1) approximately 1.0 to 1.06 mg/mL l-epinephrine or; (2) 1.1 mg epinephrine per mL as exemplified during the compounding step that further includes a tonicity agent e.g., sodium chloride (column 3, lines 6-31 and 42-51; column 4, lines 60-61; column 5, lines 39-41; claims 1, 2, and 6).  The pH of the Taneja formulation is 2.8-3.3 (column 4, lines 48-58 and 65-66; claims 1, 2, 6, and 7).  The liquid pharmaceutical formulation of Taneja has minimal levels of degradants that include no more than about 6% d-epinephrine and no more than about 0.5% adrenalone at release, and no more than about 12% d-epinephrine and no more than about 0.5% adrenalone over a shelf-life of at least 12 months (column 2, lines 41-58; column 5, lines 36-48; and claims 1, 3, and 6).   As such, Taneja teaches administering injectable sulfite-free l-epinephrine formulation as claimed to prevent, avoid, or lessen allergic reactions e.g., anaphylaxis or asthmatic episodes in patients, especially including those patients with sulfite 
Regarding claim 2, Taneja discloses an injectable liquid pharmaceutical formulation compounded in an aqueous solution with approximately 1.0 to 1.06 mg/mL l-epinephrine and exemplifies 1.1 mg epinephrine per mL during the compounding step, which meets the claimed limitations of the amount of epinephrine in the formulation (column 3, lines 6-31 and 42-51; column 4, lines 60-61; column 5, lines 39-41; claims 1, 2, and 6).
Regarding claim 3, Taneja teaches an injectable liquid pharmaceutical formulation having a concentration of 1 mg/mL solution of l-epinephrine, thus meeting the claimed concentration of epinephrine (column 3, lines 37-41; column 4, lines 60-61; from column 5, line 67 to column 6, line 5; and claims 1, 6, and 7).
Regarding claim 4, Taneja teaches the injectable liquid pharmaceutical formulation is filled into sterile containers under an inert atmosphere e.g., nitrogen that is essentially devoid of oxygen so as to reduce the residual oxygen content in the empty space of the filled container (column 3, lines 6-14 and 47-56; column 4, lines 42-46 and 60-63; column 5, lines 1-45 and 62-67; and column 6, lines 1-5).  As such, Taneja meets the claimed limitation that the liquid pharmaceutical formulation is stored in a container with an inert gas prior to use. 
Regarding claim 5, Taneja teaches the injectable liquid pharmaceutical formulation is administered inter alia by syringes to make prefilled syringes or autoinjectors for intramuscular (IM) of subcutaneous (SC) injection (column 1, lines 39-43; column 3, lines 42-51; column 5, lines 62-65; column 6, lines 16-18; claims 1 and 6).  Therefore, Taneja meets the IM and SC injection modes of administration via a prefilled syringe e.g., autoinjector as claimed.
Claim Rejections - 35 USC § 103
Claims 6-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja2 as applied to claims 1-5 above, and further in view of Bruss et al.2

Taneja was discussed supra.  
Regarding claims 6-8, Taneja does not teach the specific l-epinephrine dosages of approximately:  0.15 mg l-epinephrine (claim 6); 0.30 mg l-epinephrine (claim 7); and 0.5 mg l-epinephrine (claim 8).
Regarding claims 11, 14, 15, and 16, Taneja does not specifically teach the claimed dosage ranges from 0.15 mg l-epinephrine to 0.5 mg l-epinephrine (claims 11, 14, 15, and 16).
Bruss et al. do; however, disclose that epinephrine has a variety of uses e.g., combating low blood pressure during hemorrhagic or allergic shock, opening airways during asthmatic attack, restricting the distribution of locally administered drugs e.g., local anesthetics, reducing nasal congestion, and performance aid in emergency situations (Abstract; paragraphs [0003], [0004], [0008]-[0011], [0043], [0046], [0048], [0049], [0056], and [0081]-[0086]).
Specifically, Bruss et al. recite the recommended dose of 0.15 mg of epinephrine for treating smaller patients with body weights less than 30 Kg (paragraph [0049]) and doses of 0.3 mg to 0.5 mg epinephrine i.e., 0.3 mL to 0.5 mL of 1:1000 dilution of epinephrine for anaphylaxis or as an intracardiac dose (paragraphs [0008] and [0011]).  Accordingly, Bruss et al. specifically teach administrating the dosages of 0.15 mg epinephrine; 0.30 mg epinephrine; and 0.5 mg epinephrine for treating known ailments and conditions e.g.
Prior to the effective filing date of the instant invention, it would have been obvious to the skilled artisan to administer (1) the specific injectable epinephrine dosages of 0.15 mg, 0.30 mg, and 0.5 mg as well as (2) injectable dosages in amounts ranging from 0.15 mg to 0.5 mg as disclosed by Bruss et al. while also meeting the sulfite-free and stability requirements of the l-epinephrine formulation as taught by Taneja to a patient having, which includes exacerbating, extending, or precipitating a recurrence of an allergic reaction e.g., anaphylaxis caused by sulfite sensitivities.  One having ordinary skill in the art would have been motivated to administer (1) specific sulfite-free injectable dosages of l-epinephrine, namely 0.15 mg l-epinephrine (claim 6), 0.30 mg l-epinephrine (claim 7), and 0.5 mg l-epinephrine (claim 8) as well as (2) injectable dosages in amounts ranging from 0.15 mg to 0.5 mg (claims 11 and 14-16) with decreased amounts of impurities for preventing an allergic reaction or anaphylaxis with a predictable and reasonable expectation of success, thereby arriving at the claimed invention.  This is because Bruss et al. teach the specific dosages and dosage ranges of epinephrine recited in reissue claims 6-8, 11, and 14-16 and Taneja teaches administering injectable sulfite-free l-epinephrine formulation as claimed to prevent, avoid, or lessen allergic reactions e.g., anaphylaxis or asthmatic episodes in patients, especially those patients with sulfite sensitivities.  
Moreover, the artisan would have been further motivated to optimize the dosage of l-epinephrine in “any desirable concentration” (column 5, lines 36-55) and “[o]ther concentrations of sulfite-free, l-epinephrine solution greater or lower than approximately 1 mg/mL can also be prepared” (from column 5, line 67 to column 6, line 2) for various clinical indications as well as routes of administration for a given treatment i.e.
  Regarding claim 12, Taneja discloses that the injectable liquid pharmaceutical formulation is filled into sterilized containers under an inert atmosphere e.g., nitrogen that is essentially devoid of oxygen to reduce the residual oxygen content in the empty space of the filled container (column 3, lines 6-14 and 47-56; column 4, lines 42-46 and 60-63; column 5, lines 1-45 and 62-67; and column 6, lines 1-5).  As such, Taneja meets the claimed limitation that the liquid pharmaceutical formulation is stored in a container with an inert gas prior to use. 
Regarding claim 13, Taneja teaches the injectable liquid pharmaceutical formulation further has no more than 12.5% total impurities over a shelf-life of at least 15 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone (column 5, lines 3-45 and specifically claim 3).  Therefore, Taneja meets the claimed limitations regarding the specified amounts of impurities over a shelf-life of at least 15 months.  
Response to Arguments
Applicant’s arguments, see from page 6, line 17, to page 7, line 7, filed 01/04/2021, with respect to claims 1-83 and 11-16 as being based upon a defective reissue declaration filed on 08/19/2020 under 35 U.S.C. 251 have been fully considered and are persuasive.  As such, the (1) objection to the broadening defect in the reissue declaration of 08/19/2020 raised in the Office Action of 12/01/2020 and (2) the rejection of claims 1-83 and 11-16 under 35 USC § 251 have been withdrawn.  The ensuing rationale supports these statements.
Applicant’s further arguments, filed 01/04/2021, have been fully considered but they are not persuasive.  
Applicant asserts that claim 1, as amended, is directed to a method that prevents the exacerbation, extension, or recurrence of allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof “by avoiding additional sulfite exposure from a sulfite-containing epinephrine formulation” (pages 7 and 8 of Applicant’s Arguments of 01/04/2021).
Applicant argues Taneja makes no mention of treating patients who have been exposed to sulfite and have suffered allergic reaction, anaphylaxis, or anaphylactic shock as a result.  Instead, sulfite-induced health problems are to be avoided by using the sulfite-free epinephrine formulations of Taneja.  By following the disclosure of Taneja, the occasion to avoid “additional” sulfite exposure would not arise because sulfite-containing epinephrine formulations would not have been administered in the first place.  Accordingly, the cited reference does not disclose all of the claimed subject matter.  Taneja does not anticipate claims 1-5 and 9.  Reconsideration and withdrawal of this rejection are requested (page 7 of Applicant’s Arguments of 01/04/2021).  

Even though epinephrine is indicated for treating anaphylaxis, Taneja recognizes that the presence of sulfites in a formulation of epinephrine puts susceptible patients at risk of exacerbating their anaphylaxis to the point of death (column 2, lines 27-30).  More specifically, the addition of preservatives e.g., sodium bisulfite and sodium metabisulfite to epinephrine formulations “can cause mild to severe, life-threatening allergic reactions, including anaphylaxis or asthmatic episodes in susceptible individuals, especially those with sulfite sensitivities” (column 2, lines 23-33).  It is noteworthy to mention that the reissue claims specifically require the administration of an injectable liquid pharmaceutical formulation of sulfite-free l-epinephrine with a particular amount of compounded epinephrine in a distinctive pH range and having impurities in precise amounts over a specified shelf-life, as does the Taneja formulation.
In the Taneja formulation, there are no safety issues for anaphylaxis due to sulfite sensitivities and no toxic epinephrine sulfonate byproducts (column 2, lines 41-58; column 3, lines 6-14; column 4, lines 6-8; and column 5, lines 49-57).  The thrust of the Taneja reference is to provide improved preservative-free and sulfite-free epinephrine pharmaceutical formulations for treating allergic reactions and anaphylaxis in patients with sulfite-sensitivities in order to avoid mild to severe, life-threatening allergic reactions.  Applicant further affirms on the record that (1) “Taneja discloses its sulfite-free epinephrine formulation as an improved replacement for sulfite-containing formulations” and (2) “the formulations of Taneja are meant to avoid sulfite-page 9 of Applicant’s Response of 01/04/2021).   
Applicant’s argument regarding the occasion to avoid “additional” sulfite exposure would not arise because sulfite-containing epinephrine formulations would not have been administered in the first place by following the disclosure of Taneja is not found persuasive.  The ensuing reasons support this statement.  Since the presence of sulfites can cause deleterious effects in susceptible individuals with sulfite sensitivities, the administration of the Taneja formulation clearly meets the claimed limitation “by avoiding additional sulfite exposure from a sulfite-containing epinephrine formulation” (emphasis added).  Taneja further applies to treating patient populations that have known or unknown sulfite sensitivities because the Taneja formulation teaches administering injectable sulfite-free l-epinephrine formulation to prevent, avoid, or lessen allergic reactions e.g., anaphylaxis or asthmatic episodes in patients, especially including those patients with sulfite sensitivities.  
In order to avoid the detrimental and lethal reactions due to the presence of sulfites in l-epinephrine formulations when treating allergic reactions or anaphylaxis, the objective of Taneja is to administer sulfite-free and preservative free l-epinephrine formulations.  As such, the claimed limitations of treating “a patient with known or unknown sulfite-sensitivity or sulfite-allergy” and “caused by sulfite-sensitivity or sulfite-allergy” fall squarely within the disclosure of Taneja.  
Moreover, treating sulfite-sensitive patients with known or unknown sulfite-sensitivity or sulfite-allergy that are undergoing allergic conditions or anaphylaxis with the sulfite-free l-epinephrine formulation of Taneja, thus prevents the exacerbation of an allergic reaction or anaphylaxis caused by sulfite sensitivities.  With the administration of the Taneja formulation, l-epinephrine that is free of sulfite.  Since Taneja discloses all of the claimed limitations, Taneja anticipates instant reissue claims 1-53.
Applicant argues the cited references, alone or in combination, do not teach or suggest treating a patient who has been exposed to sulfite and consequently suffers from allergic reaction, anaphylaxis, or anaphylactic shock.  Taneja makes no mention of treating a sulfite-sensitive patient who has been exposed to sulfite and is suffering as a result of the exposure (page 8 of Applicant’s Arguments of 01/04/2021).
Bruss discloses that “[s]odium metabisulfate is used with Epinephrine formulations as a preservative [and] … has been associated with severe allergic reactions (⁋[0009]).”  However, Bruss makes no mention of treating a patient who has been exposed to sulfite and experiences allergic reaction, anaphylaxis, or anaphylactic shock as a result of the exposure (pages 8-10 of Applicant’s Response of 01/04/2021).  Accordingly, the cited references do not disclose the entirety of the claimed subject matter (page 8 of Applicant’s Response of 01/04/2021).
One of skill in the art would not be motivated to modify Taneja to first administer a sulfite-containing l-epinephrine formulation and then administer a sulfite-free formulation to combat the negative effects of the sulfite-containing formulation.  Once the availability of a sulfite-free formulation was disclosed by Taneja, one of skill would have no motivation to permit the administration of a sulfite-containing epinephrine formulation that causes or exacerbates an allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof, as claimed, only to then administer the claimed sulfite-free formulation.  Certainly one would not expect to do so successfully (pages 9-10 of Applicant’s Response of 01/04/2021).  

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant obviousness rejection of claims 6-8 and 11-16 over Taneja in view of Bruss et al. clearly states that Taneja meets all the claimed limitations directed to administering preservative-free and sulfite-free epinephrine formulations for treating allergic reactions and anaphylaxis in patients with sulfite sensitivities, except for the claimed dosages and dosage ranges of epinephrine.  However, the epinephrine i.e., 0.15 mg, 0.30 mg, and 0.5 mg and the encompassing dosage ranges used for treating anaphylaxis are specifically disclosed by Bruss et al.  In fact, the administration of epinephrine in these known dosages ranging from 0.3 mg to 0.5 mg to treat anaphylaxis is even disclosed by the prior art reference of Adrenalin4, which was stated to be cumulative to the teachings of Bruss et al. on pages 12-13 of the Office Action dated 12/01/2020.  
Further still, the artisan would have been motivated to optimize l-epinephrine amounts and dosage ranges for various routes of administration and clinical indications for a given treatment because Taneja specifically discloses that “[o]ther concentrations of sulfite-free, l-epinephrine solution greater or lower than approximately 1 mg/mL” (column 5, lines 36-55 and from column 5, line 67 to column 6, line 2).  See also MPEP §2144.05 II,B.
Regarding applicant’s assertion that Taneja is silent to treating a sulfite-sensitive patient who has been exposed to sulfite and suffers from an allergic reaction and anaphylaxis, Taneja plainly teaches the presence of sulfites in an epinephrine formulation puts susceptible patients at an increased risk of exacerbating their anaphylaxis (column 2, lines 27-33).  This is because the presence of bisulfite antioxidants have the potential to cause harm in patients and can result in  mild to severe, life threatening allergic reactions i.e., anaphylaxis “in susceptible individuals, especially those with sulfite sensitivities” (column 2, lines 15-27).  
As such, there exists a medical need for a liquid epinephrine formulation that is both preservative-free and sulfite-free.  The Taneja formulation fulfills this need with safer and more reliable formulations “so that there are no safety issues for anaphylaxis and no toxic epinephrine sulfonate byproducts” when treating anaphylaxis in patients especially those with sulfite sensitivities (column 2, lines 23-33 and 41-58; column 3, lines 6-14; and column 5, lines 49-55).  
The prior art reference of Bruss et al. does not need to disclose treating a patient who has been exposed to sulfite and experiences an allergic reaction or anaphylaxis attributed to the additional sulfite exposure because this feature is addressed by Taneja as stated previously.  If the prior art reference of Bruss et al. disclosed treating a patient who was exposed to sulfites and experienced allergic reactions or anaphylaxis due to the additional sulfite exposure, Bruss et al. would have been anticipatory.
Contrary to applicant’s argument, the instant rejection does not suggest or motivate the artisan to administer a potentially life-threatening sulfite-containing formulation when the safer sulfite-free formulation has been disclosed by Taneja.  Once again, Taneja meets all the claimed limitations directed to administering preservative-free and sulfite-free epinephrine formulations in patients having sulfite sensitivities with the exception of the claimed dosages and dosage ranges of epinephrine.  As such, the epinephrine dosage teachings of Bruss et al. were combined with Taneja.  It further noted that Bruss et al. provide teachings and comparative stability data showing that epinephrine formulations with metabisulfite were significantly worse than those formulations without it (paragraph nos. [0018], [0076], [0077] and TABLE 1).  In view of Taneja and Bruss et al., there is no incentive to add sulfites to epinephrine formulations.  
By administering sulfite-free l-epinephrine pharmaceutical formulations in already well-established dosages and dosage ranges, the combined teachings of Taneja and Bruss et al. render the instant claims obvious in order to treat allergic reactions and anaphylaxis in patients having 

Conclusion
Claims 1-8 and 11-16 are pending.
Claims 9-10 are canceled.
Claims 1-8 and 11-16 are rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Correspondence
An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you 

All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (listed on the IDS of 03/11/2019).
        2     US PGPUB No. 2008/0269347 A1 published on 03/15/2016 to Bruss et al. (listed on the IDS of 03/11/2019).
        3  Since applicant canceled claim 9 on 01/04/2021, the instant rejection is modified to reflect this change.
        4  Adrenalin, Prescribing Information for ADRENALIN, Par Pharmaceuticals, Inc., revised September 2016 (listed on the IDS of 06/25/2020).